DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 3/31/2021.
	Claims  1-19 and 24-26 are pending in the application. Claims 20-23 were canceled by the applicant. Claims 9-19 are withdrawn from consideration, being directed to a non-elected invention. Claim 1 and withdrawn claim 9 were amended by the applicant. 
Amended claim 1 renders the previous rejection under 35 USC 112, moot. 
Claims 1-8 and 24-26,  further  amended as below to correct a typographical error, are allowable.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment  may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization to cancel withdrawn claims 9-19  was  given in a voice message from Susan Oiler, attorney of record, on April 8, 2021.
The application has been amended as follows: 
1. (Currently Amended) A method of treating a food product to reduce microbial content, comprising:

recirculating the chlorinated nanobubble solution for continual introduction to food product; wherein recirculating includes, on an as needed basis, introducing carbon dioxide gas into the recirculating chlorinated nanobubble solution to maintain a pre-selected acidic pH; continuously chlorinating the recirculating chlorinated nanobubble solution to maintain a preselected ppm of free available chlorine (FAC); filtering the recirculating chlorinated nanobubble solution; and passing the recirculating chlorinate nanobubble solution through a nanobubble generator to maintain a preselected concentration FAC and nanobubbles;
wherein chlorinating the recirculating nanobubble solution occurs after filtering and before passing the recirculating chlorinated nanobubble solution through a nanobubble generator.
9-19 (Canceled)
24.    (Currently Amended) The method of claim 1, wherein the recirculating chlorinated nanobubble solution is cooled to a preselected temperature.
25.    (Currently Amended) The method of claim 1, wherein filtering the recirculating chlorinated nanobubble solution removes particles from the food product carried by the recirculating chlorinated nanobubble solution.
The following is an examiner’s statement of reasons for allowance: 
The closest identified prior art is Wilder ((Thesis (2016))  “Evaluation of a novel commercial ground beef production system using a chlorinated Escherichia coli , and Salmonella spp. surrogates” indicated in a Google Search as being available online May 15,2015, which is earlier than the priority date of the application. 
However, as detailed in the record, the reference is disqualified as prior art based on an affidavit under rule 130(b), submitted by the applicant on 10/23/2020.
As detailed in the record,  Nakamoto in view of Bauer, Agarwal and Guentzel,   is other relevant prior art.  However, Nakamoto in view of the secondary references does not lead one of ordinary skill in the art to a commercially relevant sequential process with recirculation of a solution having chlorinated nanobubbles as claimed; in treating a food product, including a meat product, with a reasonable expectation of success.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/ Primary Examiner, Art Unit 1793